In an action to impose a constructive trust on real property, the defendants appeal from an order of the Supreme Court, Suffolk County (Colby, J.), dated October 7, 1988, which denied their motion to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
Although the complaint indicates that the plaintiff first requested that the subject property be transferred to her (jointly with her husband) in 1980, it also alleges that until 1984 the defendants had continued to respond to this, and to similar requests made by the plaintiff on subsequent occasions, by promising that they would transfer the property. The record does not clearly establish exactly when the defendants first refused to accede to the plaintiff’s repeated requests, and under the circumstances of this case, the Supreme Court properly refused to dismiss the action as time barred (see, Schirano v Paggioli, 99 AD2d 802, 803). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.